The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                      Tuesday, April 7, 2015

                                       No. 04-15-00183-CR

                                         Richard LARES,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2006CR10110
                    Honorable Juanita A. Vasquez-Gardner, Judge Presiding

                                         ORDER
        On August 10, 2009, the trial court imposed sentence on Appellant Richard Lares.
Because the judgment incorrectly recited the date of offense, on January 26, 2015, the trial court
signed a Judgment Nunc Pro Tunc correcting the date of offense. On March 5, 2015, Appellant
filed a Motion to Arrest Judgment. Contra TEX. R. APP. P. 22.3 (requiring a motion in arrest of
judgment to be filed “no later than 30 days after[] the date when the trial court imposes or
suspends sentence in open court”). On March 19, 2015, Appellant filed a Notice of Intent to
Appeal.
        A judgment nunc pro tunc is an appealable order. Blanton v. State, 369 S.W.3d 894, 903
(Tex. Crim. App. 2012). However, to perfect an appeal the notice of appeal must be filed within
thirty days of the date that the trial court signs the judgment nunc pro tunc. Dewalt v. State, 417
S.W.3d 678, 689 (Tex. App.—Austin 2013), pet. ref’d, 426 S.W.3d 100 (Tex. Crim. App. 2014).
       Here, the trial court signed the Judgment Nunc Pro Tunc on January 26, 2015;
Appellant’s notice of appeal was due on February 25, 2015. See TEX. R. APP. P. 26.2(a)(1);
Dewalt, 417 S.W.3d at 689. A motion for extension of time to file was due on March 12, 2015.
See TEX. R. APP. P. 26.3 (Extension of Time); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim.
App. 1996). No motion for extension of time to file a notice of appeal was filed.
       “If a notice of appeal is not timely filed, the court of appeals has no option but to dismiss
the appeal for lack of jurisdiction.” Castillo v. State, 369 S.W.3d 196, 198 (Tex. Crim. App.
2012).
       We ORDER Appellant Richard Lares to show cause in writing within THIRTY DAYS of
the date of this order why this appeal should not be dismissed for want of jurisdiction. See
Blanton, 369 S.W.3d at 903.
       All other appellate deadlines are SUSPENDED pending further order of this court.




                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of April, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court